PER CURIAM.
We affirm the trial court’s order denying the motion to intervene filed by Andresix Corporation upon a holding that Andresix, as a purchaser of property which was then the subject of a mortgage foreclosure action and accompanying lis pendens by Peoples Downtown National Bank, was not entitled to intervene in such action. Greenwald v. Graham, 100 Fla. 818, 130 So. 608 (1930); Intermediary Finance Corporation v. McKay, 93 Fla. 101, 111 So. 531 (1927); Peninsular Naval Stores Company v. Cox, 57 Fla. 505, 49 So. 191 (1909). See O’Bryan v. Dr. P. Phillips & Sons, Inc., 123 Fla. 302, 166 So. 820 (1936). Cf. Nelson Bullock Co. v. South Down Development Co., 132 Fla. 495, 181 So. 365 (Fla.1938); Freligh v. Maurer, 111 So.2d 712 (Fla. 2d DCA 1959); Dutcher v. Haines City Estates, Inc., 26 F.2d 669 (5th Cir. 1928) (intervention appropriate where lis pendens filed by party with inchoate claim to interest in property, but without prior recorded lien, and proposed intervenor asserts superior interest in property).
*1108The stay of the foreclosure action entered by the trial court pending this review is vacated.
Affirmed in Case No. 81-1691; stay vacated in Case No. 81-2205.